REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT dated May 28, 2008 (the “Agreement”) is
entered into by and among Nortel Networks Limited, a Canadian corporation (the
“Company”), Nortel Networks Corporation, a Canadian corporation (“NNC”) and
Nortel Networks Inc., a Delaware corporation (“NNI” and, together with NNC, the
“Guarantors”), [                    ] (“[          ]”) and the several Initial
Purchasers listed in Schedule 1 hereto (together with [          ], the “Initial
Purchasers”).
     The Company, the Guarantors and the Initial Purchasers are parties to the
Purchase Agreement dated May 21, 2008 (the “Purchase Agreement”), which provides
for the sale by the Company to the Initial Purchasers of U.S.$675,000,000
aggregate principal amount of its 10.750% Senior Notes due 2016 (the
“Securities”) which will be guaranteed on an unsecured senior basis by NNC and,
initially, NNI. The Securities are of the same class as the $450,000,000 million
aggregate principal amount of the Company’s 10.750% Senior Notes due 2016 issued
on July 5, 2006 (the “Outstanding Notes”) but will initially not be fungible for
trading purposes with the Outstanding Notes. As an inducement to the Initial
Purchasers to enter into the Purchase Agreement, the Company and the Guarantors
have agreed to provide to the Initial Purchasers and their direct and indirect
transferees the registration rights set forth in this Agreement. The execution
and delivery of this Agreement is a condition to the closing under the Purchase
Agreement.
     In consideration of the foregoing, the parties hereto agree as follows:
     1. Definitions. As used in this Agreement, the following terms shall have
the following meanings:
     “Business Day” shall mean any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed.
     “Closing Date” shall mean the Closing Date as defined in the Purchase
Agreement.
     “Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.
     “Exchange Act” shall mean the United States Securities Exchange Act of
1934, as amended from time to time.
     “Exchange Dates” shall have the meaning set forth in Section 2(a)(ii)
hereof.
     “Exchange Offer” shall mean the exchange offer by the Company and the
Guarantors of Exchange Securities for Registrable Securities pursuant to Section
2(a) hereof.
     “Exchange Offer Registration” shall mean a registration under the
Securities Act effected pursuant to Section 2(a) hereof.
     “Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.
     “Exchange Securities” shall mean senior notes issued by the Company and
guaranteed by the Guarantors under the Indenture evidencing the same continuing
indebtedness as, and containing terms substantially identical to, the Securities
(except that the Exchange Securities will not be subject to restric-

1



--------------------------------------------------------------------------------



 



tions on transfer or to any increase in annual interest rate for failure to
comply with this Agreement) and to be offered to Holders of Securities in
exchange for Securities pursuant to the Exchange Offer.
     “FINRA” shall mean the Financial Industry Regulatory Authority.
     “Free Writing Prospectus” shall mean any free writing prospectus (as
defined in Rule 405 under the Securities Act) prepared by or on behalf of the
Company or used or referred to by the Company in connection with the Exchange
Offer or the Shelf Registration.
     “Freely Tradable” shall mean, with respect to a Security, a Security that
at any time of determination (i) is freely transferable without volume
restrictions by holders that are not affiliates of the Company in accordance
with Rule 144 (or any similar provision then in force) under the Securities Act
of 1933 or otherwise, (ii) does not bear a restrictive legend, and (iii) does
not bear a restricted CUSIP number.
     “Guarantors” shall have the meaning set forth in the preamble and shall
also include any Guarantor’s successors.
     “Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that for purposes of Sections 4 and 5 of this Agreement, the
term “Holders” shall include Participating Broker-Dealers.
     “Indemnified Person” shall have the meaning set forth in Section 5(c)
hereof.
     “Indemnifying Person” shall have the meaning set forth in Section 5(c)
hereof.
     “Indenture” shall mean the Indenture relating to Outstanding Notes and the
Securities dated as of July 5, 2006 among the Company, the Guarantors and The
Bank of New York, as trustee, as supplemented by supplemental indentures dated
as of July 5, 2006 and May 1, 2007 and as further supplemented by a supplemental
indenture entered into by and between the Company, the Guarantors and the
trustee on the date hereof, and as the same may be further amended or
supplemented from time to time in accordance with the terms thereof.
     “Initial Purchasers” shall have the meaning set forth in the preamble.
     “Inspector” shall have the meaning set forth in Section 3(a)(xiv) hereof.
     “Issuer Information” shall have the meaning set forth in Section 5(a)
hereof.
     “Issuers” shall mean the Company and the Guarantors.
     “[          ]” shall have the meaning set forth in the preamble.
     “Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Company or any of its affiliates shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage or amount; and provided further, that if the Company
shall issue any additional Securities under the Indenture prior to consummation

2



--------------------------------------------------------------------------------



 



of the Exchange Offer, if applicable, the effectiveness of any Shelf
Registration Statement or the Registrable Securities otherwise becoming Freely
Tradable, such additional Securities and the Registrable Securities to which
this Agreement relates shall be treated together as one class for purposes of
determining whether the consent or approval of Holders of a specified percentage
of Registrable Securities has been obtained.
     “Participating Broker-Dealers” shall have the meaning set forth in Section
4(a) hereof.
     “Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.
     “Prospectus” shall mean the prospectus included in a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.
     “Purchase Agreement” shall have the meaning set forth in the preamble.
     “Registrable Securities” shall mean the Securities; provided that the
Securities shall cease to be Registrable Securities on the earliest to occur of
(i) the date on which a Registration Statement with respect to such Securities
has become effective under the Securities Act and such Securities have been
exchanged or disposed of pursuant to such Registration Statement, (ii) the date
on which such Securities cease to be outstanding under the Indenture or
(iii) the date on which such Securities are Freely Tradable.
     “Registration Expenses” shall mean any and all expenses incident to
performance of or compliance by the Company and the Guarantors with this
Agreement, including without limitation: (i) all SEC, stock exchange or FINRA
registration and filing fees, (ii) all reasonable fees and expenses incurred in
connection with compliance with state securities or blue sky laws (including
reasonable fees and disbursements of one counsel for any Underwriters or one
counsel for the Holders (which counsel shall be selected by the Majority Holders
and which counsel may also be counsel for the Initial Purchasers) in connection
with blue sky qualification of any Exchange Securities or Registrable
Securities), (iii) all expenses of any Persons in preparing or assisting in
preparing, word processing, printing and distributing any Registration
Statement, any Prospectus, any Free Writing Prospectus and any amendments or
supplements thereto, any underwriting agreements, securities sales agreements or
other similar agreements and any other documents relating to the performance of
and compliance with this Agreement, (iv) any fees charged by rating agencies for
rating the Exchange Securities or Registrable Securities, (v) all fees and
disbursements relating to the qualification of the Indenture under applicable
securities laws, (vi) the fees and expenses of the Trustee and any paying agent
(including related fees and expenses of any counsel to such parties), (vii) the
fees and disbursements of counsel for the Company and the Guarantors and, in the
case of a Shelf Registration Statement, the reasonable fees and disbursements of
one counsel for the Holders (which counsel shall be selected by the Majority
Holders and which counsel may also be counsel for the Initial Purchasers) and
(viii) the fees and disbursements of the independent public accountants of the
Company and the Guarantors, including the expenses of any special audits or
“comfort” letters required by or incident to the performance of and compliance
with this Agreement, but excluding fees and expenses of counsel to the
Underwriters (other than fees and expenses set forth in clause (ii) above) or
the Holders and underwriting discounts and commissions, brokerage commissions
and transfer taxes, if any, relating to the sale or disposition of Registrable
Securities by a Holder.

3



--------------------------------------------------------------------------------



 



     “Registration Statement” shall mean any registration statement of the
Company and the Guarantors that covers any of the Exchange Securities or
Registrable Securities pursuant to the provisions of this Agreement and all
amendments and supplements to any such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein or deemed a part thereof, all exhibits thereto and any document
incorporated by reference therein.
     “Registration Trigger Date” means the fifth Business Day following the
one-year anniversary of the date hereof.
     “SEC” shall mean the United States Securities and Exchange Commission.
     “Securities” shall have the meaning set forth in the preamble.
     “Securities Act” shall mean the United States Securities Act of 1933, as
amended from time to time.
     “Shelf Effectiveness Period” shall have the meaning set forth in Section
2(b) hereof.
     “Shelf Registration” shall mean a registration effected pursuant to Section
2(b) hereof.
     “Shelf Registration Statement” shall mean a “shelf” registration statement
of the Company and the Guarantors that covers all or a portion of the
Registrable Securities on an appropriate form under Rule 415 under the
Securities Act, or any similar rule that may be adopted by the SEC, and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein or deemed a part thereof, all exhibits thereto and any document
incorporated by reference therein.
     “Shelf Request” shall have the meaning set forth in Section 2(b) hereof.
     “Staff” shall mean the staff of the SEC.
     “Trust Indenture Act” shall mean the United States Trust Indenture Act of
1939, as amended from time to time.
     “Trustee” shall mean the trustee with respect to the Securities under the
Indenture.
     “Underwriter” shall have the meaning set forth in Section 3(e) hereof.
     “Underwritten Offering” shall mean an offering in which Registrable
Securities are sold to an Underwriter for reoffering to the public.
     2. Registration Under the Securities Act. (a) To the extent not prohibited
by any applicable law or applicable interpretations of the Staff, with respect
to any Securities that on the Registration Trigger Date are Registrable
Securities, the Company and the Guarantors shall use their reasonable best
efforts to (i) cause to be filed with the SEC an Exchange Offer Registration
Statement covering an offer to the Holders to exchange all the Registrable
Securities for Exchange Securities and (ii) have such Registration Statement
remain effective until 180 days after the closing of the Exchange Offer. The
Company and the Guarantors shall commence the Exchange Offer promptly after the
Exchange Offer Registration State-

4



--------------------------------------------------------------------------------



 



ment becomes effective and use their reasonable best efforts to complete the
Exchange Offer not later than 45 days after such effective date.
     The Company and the Guarantors shall commence the Exchange Offer by mailing
the related Prospectus, appropriate letters of transmittal and other
accompanying documents to each Holder stating, in addition to such other
disclosures as are required by applicable law, substantially the following:
     (i) that the Exchange Offer is being made pursuant to this Agreement and
that all Registrable Securities validly tendered and not properly withdrawn will
be accepted for exchange;
     (ii) the dates of acceptance for exchange (which shall be a period of at
least 20 Business Days from the date such notice is mailed) (the “Exchange
Dates”);
     (iii) that any Registrable Security not tendered will remain outstanding
and continue to accrue interest but will not retain any rights under this
Agreement, except as otherwise specified herein;
     (iv) that any Holder electing to have a Registrable Security exchanged
pursuant to the Exchange Offer will be required to (A) surrender such
Registrable Security, together with the appropriate letters of transmittal, to
the institution and at the address (located in the Borough of Manhattan, The
City of New York) and in the manner specified in the notice, or (B) effect such
exchange otherwise in compliance with the applicable procedures of the
depositary for such Registrable Security, in each case prior to the close of
business on the last Exchange Date; and
     (v) that any Holder will be entitled to withdraw its election, not later
than the close of business on the last Exchange Date, by (A) sending to the
institution and at the address (located in the Borough of Manhattan, The City of
New York) specified in the notice, a telegram, telex, facsimile transmission or
letter setting forth the name of such Holder, the principal amount of
Registrable Securities delivered for exchange and a statement that such Holder
is withdrawing its election to have such Securities exchanged or (B) effecting
such withdrawal in compliance with the applicable procedures of the depositary
for the Registrable Securities.
     As a condition to participating in the Exchange Offer, a Holder will be
required to represent to the Company and the Guarantors that (i) any Exchange
Securities to be received by it will be acquired in the ordinary course of its
business, (ii) at the time of the commencement of the Exchange Offer it has no
arrangement or understanding with any Person to participate in the distribution
(within the meaning of the Securities Act) of the Exchange Securities in
violation of the provisions of the Securities Act, (iii) it is not an
“affiliate” (within the meaning of Rule 405 under the Securities Act) of the
Company or any Guarantor, (iv) if such Holder is a broker-dealer that will
receive Exchange Securities for its own account in exchange for Registrable
Securities that were acquired as a result of market-making or other trading
activities, then such Holder will deliver a Prospectus (or, to the extent
permitted by law, otherwise make a Prospectus available) in connection with any
resale of such Exchange Securities, and (v) it is not an Initial Purchaser
holding Registrable Securities that have, or are reasonably likely to have, the
status of an unsold allotment to an initial distribution.
     As soon as practicable after the last Exchange Date, the Company and the
Guarantors shall:

5



--------------------------------------------------------------------------------



 



     (i) accept for exchange Registrable Securities or portions thereof validly
tendered and not properly withdrawn pursuant to the Exchange Offer; and
     (ii) deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities which shall evidence the same continuing
indebtedness and be equal in principal amount to the principal amount of the
Registrable Securities surrendered by such Holder.
The Company and the Guarantors shall use their reasonable best efforts to
complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer. The
Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate any applicable law, regulation, rule or
applicable interpretations of the Staff.
     (b) In the event that (i) the Company and the Guarantors would otherwise be
required to consummate an Exchange Offer Registration pursuant to Section 2(a)
hereof but determine that such Exchange Offer Registration is not available or
may not be completed as soon as practicable after the last Exchange Date because
it would violate any applicable law, regulation, rule or applicable
interpretations of the Staff, (ii) the Exchange Offer is not for any other
reason completed by the 45th day following the Registration Trigger Date or
(iii) any Initial Purchaser shall so request (a “Shelf Request”) in connection
with any offer or sale of Registrable Securities that, in the opinion of counsel
for the Initial Purchasers, are not Freely Tradable on the Registration Trigger
Date, the Company and the Guarantors shall use their reasonable best efforts to
cause to be filed as soon as practicable after such determination, date or
request, as the case may be, a Shelf Registration Statement providing for the
sale of all the Registrable Securities by the Holders thereof and to have such
Shelf Registration Statement become effective; provided that in no event shall
the Company and the Guarantors have any obligation to file such Shelf
Registration Statement at any time prior to the Registration Trigger Date.
     In the event that the Company and the Guarantors are required to file a
Shelf Registration Statement pursuant to clause (iii) of the preceding sentence,
the Company and the Guarantors shall use their reasonable best efforts to file
and have become effective both an Exchange Offer Registration Statement pursuant
to Section 2(a) with respect to all Registrable Securities and a Shelf
Registration Statement (which may be a combined Registration Statement with the
Exchange Offer Registration Statement) with respect to offers and sales of
Registrable Securities held by the Initial Purchasers after completion of the
Exchange Offer.
     In the event that the Company and the Guarantors are required to file a
Shelf Registration Statement, the Company and the Guarantors agree to use their
reasonable best efforts to keep the Shelf Registration Statement continuously
effective until no Securities covered by such Shelf Registration Statement
constitute Registrable Securities (the “Shelf Effectiveness Period”). The
Company and the Guarantors further agree to supplement or amend the Shelf
Registration Statement, the related Prospectus and any Free Writing Prospectus
if required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Shelf Registration Statement or
by the Securities Act or by any other rules and regulations thereunder for shelf
registration or if reasonably requested by a Holder of Registrable Securities
with respect to information relating to such Holder, and to use their reasonable
best efforts to cause any such amendment to become effective, if required, and
such Shelf Registration Statement, Prospectus or Free Writing Prospectus, as the
case may be, to become usable as soon as thereafter practi-

6



--------------------------------------------------------------------------------



 



cable. The Company and the Guarantors agree to furnish to the Holders of
Registrable Securities copies of any such supplement or amendment promptly after
its being used or filed with the SEC.
     (c) The Company and the Guarantors shall pay all Registration Expenses in
connection with any registration pursuant to Section 2(a) or Section 2(b)
hereof. Each Holder shall pay all underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any, relating to the sale or
disposition of such Holder’s Registrable Securities pursuant to the Shelf
Registration Statement.
     (d) An Exchange Offer Registration Statement pursuant to Section 2(a)
hereof will not be deemed to have become effective unless it has been declared
effective by the SEC. A Shelf Registration Statement pursuant to Section 2(b)
hereof will not be deemed to have become effective unless it has been declared
effective by the SEC or is automatically effective upon filing with the SEC
pursuant to Rule 462 under the Securities Act.
     In the event that (i) an Exchange Offer Registration Statement is required
pursuant to Section 2(a) hereof and (x) such Exchange Offer Registration
Statement does not become effective on or prior to the Registration Trigger Date
or (y) the Exchange Offer is not completed within 45 days after the date on
which the Exchange Offer Registration Statement becomes effective, or (ii) a
Shelf Registration Statement is required in accordance with Section 2(b) hereof
and such Shelf Registration Statement (x) does not become effective on or prior
to the Registration Trigger Date or (y) becomes effective but ceases to be
effective or the Prospectus contained therein ceases to be usable at any time
during the Shelf Effectiveness Period, and such failure to remain effective or
usable exists for more than 45 days (whether or not consecutive) in any 12-month
period (any event referred to in the foregoing clauses (i) or (ii) a
“Registration Default”), then, in each case, the interest rate on the
Registrable Securities will be increased by (i) 0.25% per annum for the first
90-day period immediately following such Registration Default and (ii) an
additional 0.25% per annum with respect to each subsequent 90-day period, in
each case until the earlier of the date such Registration Default is cured or
the date on which no Securities constitute Registrable Securities, up to a
maximum of 1.00% per annum of additional interest.
     (e) Without limiting the remedies available to the Initial Purchasers and
the Holders, the Company and the Guarantors acknowledge that any failure by the
Company or the Guarantors to comply with their obligations under Section 2(a)
and Section 2(b) hereof may result in material irreparable injury to the Initial
Purchasers or the Holders for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of any such failure, the Initial Purchasers or any Holder may obtain
such relief as may be required to specifically enforce the Company’s and the
Guarantors’ obligations under Section 2(a) and Section 2(b) hereof.
     (f) The Company represents, warrants, and covenants that it (including its
agents and representatives, other than the Initial Purchasers in their capacity
as such) will not make any offer to buy the Securities or the Exchange
Securities, other than by way of a Prospectus, Registration Statement, Shelf
Registration Statement, or any Free Writing Prospectus or Issuer Information
used or referred to by the Company in connection with the Exchange Offer or
Shelf Registration Statement.
     3. Registration Procedures. (a) In connection with their obligations
pursuant to Section 2(a) and Section 2(b) hereof, if a Registration Statement is
required to be filed pursuant to such sections, the Company and the Guarantors
shall as expeditiously as possible:
     (i) prepare and file with the SEC a Registration Statement on the
appropriate form under the Securities Act, which form (x) shall be selected by
the Company and the Guarantors,

7



--------------------------------------------------------------------------------



 



(y) shall, in the case of a Shelf Registration, be available for the sale of the
Registrable Securities by the Holders thereof and (z) shall comply as to form in
all material respects with the requirements of the applicable form and include
all financial statements required by the SEC to be filed therewith; and use
their reasonable best efforts to cause such Registration Statement to become
effective and remain effective for the applicable period in accordance with
Section 2 hereof;
     (ii) prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period in accordance with
Section 2 hereof and cause each Prospectus to be supplemented by any required
prospectus supplement and, as so supplemented, to be filed pursuant to Rule 424
under the Securities Act; and keep each Prospectus current during the period
described in Section 4(3) of and Rule 174 under the Securities Act that is
applicable to transactions by brokers or dealers with respect to the Registrable
Securities or Exchange Securities, if any;
     (iii) to the extent any Free Writing Prospectus is used, file with the SEC
any Free Writing Prospectus that is required to be filed by the Company or the
Guarantors with the SEC in accordance with the Securities Act and to retain any
Free Writing Prospectus not required to be filed;
     (iv) in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities, to counsel for the Initial Purchasers and to each
Underwriter of an Underwritten Offering of Registrable Securities, if any,
without charge, as many copies of each Prospectus, including each preliminary
Prospectus or Free Writing Prospectus, and any amendment or supplement thereto,
in order to facilitate the sale or other disposition of the Registrable
Securities thereunder; and the Company and the Guarantors consent to the use of
such Prospectus, preliminary Prospectus or such Free Writing Prospectus and any
amendment or supplement thereto in accordance with applicable law by each of the
Holders of Registrable Securities and any such Underwriters in connection with
the offering and sale of the Registrable Securities covered by and in the manner
described in such Prospectus, preliminary Prospectus or such Free Writing
Prospectus or any amendment or supplement thereto in accordance with applicable
law;
     (v) use their reasonable best efforts to register or qualify as soon as
practicable the Registrable Securities under all applicable state securities or
blue sky laws of such jurisdictions as any Holder of Registrable Securities
covered by a Registration Statement shall reasonably request in writing by the
time the applicable Registration Statement becomes effective; cooperate with
such Holders in connection with any filings required to be made with FINRA; and
do any and all other acts and things that may be reasonably necessary or
advisable to enable each Holder to complete the disposition in each such
jurisdiction of the Registrable Securities owned by such Holder; provided that
neither the Company nor any Guarantor shall be required to (1) qualify as a
foreign corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (2) file
any general consent to service of process in any such jurisdiction or
(3) subject itself to taxation in any such jurisdiction if it is not so subject;
     (vi) in the case of a Shelf Registration, notify each Holder of Registrable
Securities and one counsel (plus one Canadian counsel) for the Initial
Purchasers promptly and, if requested by any such Holder or counsel, confirm
such advice in writing (1) when a Registration Statement has become effective
and when any post-effective amendment thereto has been filed and becomes
effective, when any Free Writing Prospectus has been filed or any amendment or
supplement to

8



--------------------------------------------------------------------------------



 



the Prospectus or any Free Writing Prospectus has been filed, (2) of any request
by the SEC or any state securities authority for amendments and supplements to a
Registration Statement, Prospectus or any Free Writing Prospectus for additional
information after the Registration Statement has become effective, (3) of the
issuance by the SEC or any state securities authority of any stop order
suspending the effectiveness of a Registration Statement or the initiation of
any proceedings for that purpose, including the receipt by the Company of any
notice of objection of the SEC to the use of a Shelf Registration Statement or
any post-effective amendment thereto pursuant to Rule 401(g)(2) under the
Securities Act, (4) if, between the applicable effective date of a Shelf
Registration Statement and the closing of any sale of Registrable Securities
covered thereby, the representations and warranties of the Company or any
Guarantor contained in any underwriting agreement, securities sales agreement or
other similar agreement, if any, relating to an offering of such Registrable
Securities cease to be true and correct in all material respects or if the
Company or any Guarantor receives any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation of any proceeding for such purpose, (5) of the
happening of any event during the period a Shelf Registration Statement is
effective that makes any statement made in such Shelf Registration Statement or
the related Prospectus or any Free Writing Prospectus untrue in any material
respect or that requires the making of any changes in such Shelf Registration
Statement or Prospectus or any Free Writing Prospectus in order to make the
statements therein not misleading and (6) of any determination by the Company or
any Guarantor that a post-effective amendment to a Registration Statement or any
amendment or supplement to the Prospectus or any Free Writing Prospectus would
be appropriate;
     (vii) use their reasonable best efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement or, in the case
of a Shelf Registration, the resolution of any objection of the SEC pursuant to
Rule 401(g)(2), including by filing an amendment to such Shelf Registration
Statement on the proper form, at the earliest possible moment and provide
immediate notice to each Holder of the withdrawal of any such order or such
resolution;
     (viii) in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities included in such Shelf Registration Statement, without
charge, at least one conformed copy of each Registration Statement and any
post-effective amendment thereto (without any documents incorporated therein by
reference or exhibits thereto, unless requested);
     (ix) in the case of a Shelf Registration, cooperate with the Holders of
Registrable Securities to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends and enable such Registrable Securities to be issued in such
denominations and registered in such names (consistent with the provisions of
the Indenture) as such Holders may reasonably request at least one Business Day
prior to the closing of any sale of Registrable Securities;
     (x) in the case of a Shelf Registration, upon the occurrence of any event
contemplated by Section 3(a)(vi)(5) hereof, use their reasonable best efforts to
prepare and file with the SEC a supplement or post-effective amendment to such
Shelf Registration Statement or the related Prospectus or any Free Writing
Prospectus or any document incorporated therein by reference or file any other
required document so that, as thereafter delivered (or, to the extent permitted
by law, made available) to purchasers of the Registrable Securities, such
Prospectus or Free Writing Prospectus, as the case may be, will not contain any
untrue statement of a material fact or

9



--------------------------------------------------------------------------------



 



omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; and the
Company and the Guarantors shall notify the Holders of Registrable Securities to
suspend use of the Prospectus or any Free Writing Prospectus, as the case may
be, as promptly as practicable after the occurrence of such an event, and such
Holders hereby agree to suspend use of the Prospectus or any Free Writing
Prospectus, as the case may be, until the Company and the Guarantors have
amended or supplemented the Prospectus or any Free Writing Prospectus, as the
case may be, to correct such misstatement or omission;
     (xi) a reasonable time prior to the filing of any Registration Statement,
any Prospectus, any Free Writing Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus or to a Free Writing
Prospectus, provide copies of such document to the Initial Purchasers and their
counsel (and, in the case of a Shelf Registration Statement, to the Holders of
Registrable Securities included in such Shelf Registration Statement); and the
Company and the Guarantors shall not, at any time after initial filing of a
Registration Statement until completion of the offering contemplated thereby,
use or file any Prospectus, any Free Writing Prospectus, any amendment of or
supplement to a Registration Statement, a Prospectus or a Free Writing
Prospectus, of which the Initial Purchasers and their counsel (and, in the case
of a Shelf Registration Statement, the Holders of Registrable Securities
included in such Shelf Registration Statement) shall not have previously been
advised and furnished a copy or to which the Initial Purchasers or their counsel
shall reasonably object;
     (xii) obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be (which shall, to the extent practicable, be the
same CUSIP as the exchange securities issued in exchange for the Outstanding
Notes) not later than the initial effective date of a Registration Statement;
     (xiii) in the case of a Shelf Registration, make available for inspection
by a representative of the Holders of the Registrable Securities (an
“Inspector”), any Underwriter participating in any disposition pursuant to such
Shelf Registration Statement and one firm of accountants designated by the
Company and one counsel (plus one Canadian counsel) designated by such
Underwriter, at reasonable times and in a reasonable manner, all pertinent
financial and other records, documents and properties of the Company and its
subsidiaries and cause the respective officers, directors and employees of the
Company and the Guarantors to supply all information reasonably requested by any
such Inspector, Underwriter, counsel or accountant in connection with a Shelf
Registration Statement; provided that if any such information is identified by
the Company or any Guarantor as being confidential or proprietary, each Person
receiving such information shall take such actions as are reasonably necessary
to protect the confidentiality of such information to the extent such action is
otherwise not inconsistent with, an impairment of or in derogation of the rights
and interests of any Inspector, Holder or Underwriter;
     (xiv) in the case of a Shelf Registration, use their reasonable best
efforts to cause all Registrable Securities to be listed on any securities
exchange or any automated quotation system on which similar securities issued or
guaranteed by the Company or any Guarantor are then listed if requested by the
majority of the Holders whose Registrable Securities are covered by such Shelf
Registration Statement, to the extent such Registrable Securities satisfy
applicable listing requirements;

10



--------------------------------------------------------------------------------



 



     (xv) if reasonably requested by any Holder of Registrable Securities
covered by a Shelf Registration Statement, promptly include in a Prospectus
supplement or post-effective amendment such information with respect to such
Holder as such Holder reasonably requests to be included therein and make all
required filings of such Prospectus supplement or such post-effective amendment
as soon as practicable after the Company has received notification of the
matters to be so included in such filing; and
     (xvi) in the case of a Shelf Registration, enter into such customary
agreements and take all such other actions in connection therewith (including
those requested by the Holders of a majority in principal amount of the
Registrable Securities covered by the Shelf Registration Statement) in order to
expedite or facilitate the disposition of such Registrable Securities including,
but not limited to, an Underwritten Offering and in such connection, (1) to the
extent possible, make such representations and warranties to the Holders and any
Underwriters of such Registrable Securities with respect to the business of the
Company and its subsidiaries and the Registration Statement, Prospectus, any
Free Writing Prospectus and documents incorporated by reference or deemed
incorporated by reference, if any, in each case, in form, substance and scope as
are customarily made by issuers to underwriters in underwritten offerings and
confirm the same if and when requested, (2) obtain opinions of counsel to the
Company and the Guarantors (which counsel and opinions, in form, scope and
substance, shall be reasonably satisfactory to the Holders of a majority in
principal amount of the Registrable Securities being sold and such Underwriters
and their respective counsel) addressed to each selling Holder and Underwriter
of Registrable Securities, covering the matters customarily covered in opinions
requested in underwritten offerings, (3) obtain “comfort” letters from the
independent certified public accountants of the Company and the Guarantors (and,
if necessary, any other certified public accountant of any subsidiary of the
Company or any Guarantor, or of any business acquired by the Company or any
Guarantor for which financial statements and financial data are or are required
to be included in the Registration Statement) addressed to each selling Holder
(to the extent permitted by applicable professional standards) and Underwriter
of Registrable Securities, such letters to be in customary form and covering
matters of the type customarily covered in “comfort” letters in connection with
underwritten offerings, including but not limited to financial information
contained in any preliminary Prospectus, Prospectus or Free Writing Prospectus
and (4) deliver such documents and certificates as may be reasonably requested
by the Holders of a majority in principal amount of the Registrable Securities
being sold or the Underwriters, and which are customarily delivered in
underwritten offerings, to evidence the continued validity of the
representations and warranties of the Company and the Guarantors made pursuant
to clause (1) above and to evidence compliance with any customary conditions
contained in an underwriting agreement.
     (b) In the case of a Shelf Registration Statement, the Company may require
each Holder of Registrable Securities to furnish to the Company such information
regarding such Holder and the proposed disposition by such Holder of such
Registrable Securities as the Company and the Guarantors may from time to time
reasonably request in writing, and the Company and the Guarantors may exclude
from such registration the Registrable Securities of any Holder that fails to
furnish such information within a reasonable time after receiving such request.
     (c) Each Holder of Registrable Securities covered in a Shelf Registration
Statement and each Broker-Dealer that may resell Exchange Securities by
delivering a Prospectus in accordance with Section 4 hereof agrees that, upon
receipt of any notice from the Company and the Guarantors of the happening of
any event of the kind described in Section 3(a)(vi)(2) through 3(a)(vi)(6)
hereof, such Holder or Broker-

11



--------------------------------------------------------------------------------



 



Dealer will forthwith discontinue disposition of Registrable Securities pursuant
to the Shelf Registration Statement or Exchange Securities pursuant to the
Prospectus included in the Exchange Offer Registration Statement, as applicable,
until such Holder’s or Broker-Dealer’s receipt of the copies of the supplemented
or amended Prospectus and any Free Writing Prospectus contemplated by
Section 3(a)(x) hereof and, if so directed by the Company and the Guarantors,
such Holder or Broker-Dealer will deliver to the Company and the Guarantors all
copies in its possession, other than permanent file copies then in such Holder’s
possession, of the Prospectus and any Free Writing Prospectus covering such
Registrable Securities or Exchange Securities, as applicable, that is current at
the time of receipt of such notice.
     (d) If the Company and the Guarantors shall give any notice pursuant to
Section 3(c) hereof to suspend the disposition of Registrable Securities or
Exchange Securities, as applicable, pursuant to a Shelf Registration Statement
or the Prospectus included in the Exchange Offer Registration Statement, as
applicable, the Company and the Guarantors shall extend the period during which
such Shelf Registration Statement or the Prospectus included in the Exchange
Offer Registration Statement, as applicable, shall be maintained effective
pursuant to this Agreement by the number of days during the period from and
including the date of the giving of such notice to and including the date when
the Holders of such Registrable Securities or Broker-Dealers holding Exchange
Securities shall have received copies of the supplemented or amended Prospectus
or any Free Writing Prospectus necessary to resume such dispositions or shall
have been advised in writing by the Company and the Guarantors that such
dispositions may be resumed. The Company and the Guarantors may give any such
notice only twice during any 365-day period and any such suspensions shall not
exceed 45 days for each suspension and there shall not be more than two
suspensions in effect during any 365-day period.
     (e) The Holders of Registrable Securities covered by a Shelf Registration
Statement who desire to do so may sell such Registrable Securities in an
Underwritten Offering. In any such Underwritten Offering, the investment bank or
investment banks and manager or managers (each an “Underwriter”) that will
administer the offering will be selected by the Holders of a majority in
principal amount of the Registrable Securities included in such Underwritten
Offering.
     4. Participation of Broker-Dealers in Exchange Offer. (a) The Staff has
taken the position that any broker-dealer that receives Exchange Securities for
its own account in the Exchange Offer in exchange for Securities that were
acquired by such broker-dealer as a result of market-making or other trading
activities (a “Participating Broker-Dealer”) may be deemed to be an
“underwriter” within the meaning of the Securities Act and must deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resale of such Exchange Securities.
     The Company and the Guarantors understand that it is the Staff’s position
that if the Prospectus contained in the Exchange Offer Registration Statement
includes a plan of distribution containing a statement to the above effect and
the means by which Participating Broker-Dealers may resell the Exchange
Securities, without naming the Participating Broker-Dealers or specifying the
amount of Exchange Securities owned by them, such Prospectus may be delivered by
Participating Broker-Dealers (or, to the extent permitted by law, made available
to purchasers) to satisfy their prospectus delivery obligation under the
Securities Act in connection with resales of Exchange Securities for their own
accounts, so long as the Prospectus otherwise meets the requirements of the
Securities Act.
     (b) In light of the above, and notwithstanding the other provisions of this
Agreement, the Company and the Guarantors agree to amend or supplement the
Prospectus contained in any Exchange Offer Registration Statement for a period
of up to 180 days after the last Exchange Date (as such period

12



--------------------------------------------------------------------------------



 



may be extended pursuant to Section 3(d) of this Agreement), if requested by the
Initial Purchasers or by one or more Participating Broker-Dealers, in order to
expedite or facilitate the disposition of any Exchange Securities by
Participating Broker-Dealers consistent with the positions of the Staff recited
in Section 4(a) above. The Company and the Guarantors further agree that
Participating Broker-Dealers shall be authorized to deliver such Prospectus (or,
to the extent permitted by law, make available) during such period in connection
with the resales contemplated by this Section 4.
     5. Indemnification and Contribution. (a) The Company and each Guarantor,
jointly and severally, agree to indemnify and hold harmless each Initial
Purchaser and each Holder, their respective affiliates, directors and officers
and each Person, if any, who controls any Initial Purchaser or any Holder within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, from and against any and all losses, claims, damages and liabilities
(including, without limitation, legal fees and other expenses incurred in
connection with any suit, action or proceeding or any claim asserted, as such
fees and expenses are incurred), that arise out of, or are based upon, (1) any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading, or (2) any untrue statement or alleged untrue
statement of a material fact contained in any Prospectus, any Free Writing
Prospectus used in violation of this Agreement or any “issuer information”
(“Issuer Information”) filed or required to be filed pursuant to Rule 433(d)
under the Securities Act, or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case
except insofar as such losses, claims, damages or liabilities arise out of, or
are based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser or information relating to any Holder furnished to the
Company in writing through [          ] or any selling Holder expressly for use
therein. In connection with any Underwritten Offering permitted by Section 3,
the Company and the Guarantors, jointly and severally, will also indemnify the
Underwriters, if any, selling brokers, dealers and similar securities industry
professionals participating in the distribution, their respective affiliates and
each Person who controls such Persons (within the meaning of the Securities Act
and the Exchange Act) to the same extent as provided above with respect to the
indemnification of the Holders, if requested in connection with any Registration
Statement, any Prospectus, any Free Writing Prospectus or any Issuer
Information.
     (b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless each of the Company, the Guarantors, the Initial Purchasers and the
other selling Holders, the directors of the Company and the Guarantors, each
officer of the Company and the Guarantors who signed the Registration Statement
and each Person, if any, who controls the Company, the Guarantors, any Initial
Purchaser and any other selling Holder within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
indemnity set forth in paragraph (a) above, but only with respect to any losses,
claims, damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Holder furnished to
the Company in writing by such Holder expressly for use in any Registration
Statement, any Prospectus and any Free Writing Prospectus.
     (c) If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any Person in respect of which indemnification may be sought pursuant to either
paragraph (a) or (b) above, such Person (the “Indemnified Person”) shall
promptly notify the Person against whom such indemnification may be sought (the
“Indemnifying Per-

13



--------------------------------------------------------------------------------



 



son”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under this Section 5
except to the extent that it has been materially prejudiced (through the
forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under this Section 5. If any such proceeding shall be brought or asserted
against an Indemnified Person and it shall have notified the Indemnifying Person
thereof, the Indemnifying Person shall retain counsel reasonably satisfactory to
the Indemnified Person (or if the Holders, to the Majority Holders) to represent
the Indemnified Person and any others entitled to indemnification pursuant to
this Section 5 that the Indemnifying Person may designate in such proceeding and
shall pay the fees and expenses of such counsel related to such proceeding, as
incurred. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless (i) the Indemnifying Person and
the Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the named parties in
any such proceeding (including any impleaded parties) include both the
Indemnifying Person and the Indemnified Person, and the Indemnified Person shall
have reasonably concluded that there may be legal defenses available to it that
are different from or in addition to those available to the Indemnifying Person
(or if the Holders, to the Majority Holders); or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm (x) for any Initial Purchaser, its affiliates, directors and
officers and any control Persons of such Initial Purchaser shall be designated
in writing by [          ], (y) for any Holder, its directors and officers and
any control Persons of such Holder shall be designated in writing by the
Majority Holders and (z) in all other cases shall be designated in writing by
the Company. The Indemnifying Person shall not be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. No Indemnifying Person
shall, without the written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnification could have
been sought hereunder by such Indemnified Person, unless such settlement
(A) includes an unconditional release of such Indemnified Person, in form and
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such proceeding and (B) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.
     (d) If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantors from the offering of the Securities and the Exchange
Securities, on the one hand, and by the Holders from receiving Securities or
Exchange Securities registered under the Securities Act, on the other hand, or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits

14



--------------------------------------------------------------------------------



 



referred to in clause (i) but also the relative fault of the Company and the
Guarantors on the one hand and the Holders on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative fault of the Company and the Guarantors on the one hand and the Holders
on the other shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company and the Guarantors or by the Holders and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.
     (e) The Company, the Guarantors and the Holders agree that it would not be
just and equitable if contribution pursuant to this Section 5 were determined by
pro rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above. The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such Indemnified Person in connection with any such action or claim.
Notwithstanding the provisions of this Section 5, in no event shall a Holder be
required to contribute any amount in excess of the amount by which the total
price at which the Securities or Exchange Securities sold by such Holder exceeds
the amount of any damages that such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 5 are several and not joint.
     (f) The remedies provided for in this Section 5 are not exclusive and shall
not limit any rights or remedies that may otherwise be available to any
Indemnified Person at law or in equity.
     (g) The indemnity and contribution provisions contained in this Section 5
shall remain operative and in full force and effect regardless of (i) any
termination of this Agreement, (ii) any investigation made by or on behalf of
the Initial Purchasers or any Holder or any Person controlling any Initial
Purchaser or any Holder, or by or on behalf of the Company or the Guarantors or
the officers or directors of or any Person controlling the Company or the
Guarantors, (iii) acceptance of any of the Exchange Securities and (iv) any sale
of Registrable Securities pursuant to a Shelf Registration Statement.
     6. General.
     (a) No Inconsistent Agreements. The Company and the Guarantors represent,
warrant and agree that (i) the rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of any other outstanding securities issued or guaranteed by the Company
or any Guarantor under any other agreement and (ii) neither the Company nor any
Guarantor has entered into, or on or after the date of this Agreement will enter
into, any agreement that is inconsistent with the rights granted to the Holders
of Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof.
     (b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company and the Guarantors have obtained the written consent of
Majority Holders of the outstanding Registrable Securities affected by such
amend-

15



--------------------------------------------------------------------------------



 



ment, modification, supplement, waiver or consent; provided that no amendment,
modification, supplement, waiver or consent to any departure from the provisions
of Section 5 hereof that adversely affects the rights of any Holder of
Registrable Securities shall be effective as against any such Holder unless
consented to in writing by such Holder. Any amendments, modifications,
supplements, waivers or consents pursuant to this Section 6(b) shall be by a
writing executed by each of the parties hereto.
     (c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telex, telecopier, or any courier guaranteeing overnight delivery (i) if
to a Holder, at the most current address given by such Holder to the Company by
means of a notice given in accordance with the provisions of this Section 6(c),
which address initially is, with respect to the Initial Purchasers, the address
set forth in the Purchase Agreement; (ii) if to the Company and the Guarantors,
initially at the Company’s address set forth in the Purchase Agreement and
thereafter at such other address, notice of which is given in accordance with
the provisions of this Section 6(c); and (iii) to such other persons at their
respective addresses as provided in the Purchase Agreement and thereafter at
such other address, notice of which is given in accordance with the provisions
of this Section 6(c). All such notices and communications shall be deemed to
have been duly given: at the time delivered by hand, if personally delivered;
five Business Days after being deposited in the mail, postage prepaid, if
mailed; when answered back, if telexed; when receipt is acknowledged, if
telecopied; and on the next Business Day if timely delivered to an air courier
guaranteeing overnight delivery. Copies of all such notices, demands or other
communications shall be concurrently delivered by the Person giving the same to
the Trustee, at the address specified in the Indenture.
     (d) Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders; provided that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Purchase Agreement or the Indenture. If any
transferee of any Holder shall acquire Registrable Securities in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all the terms of this Agreement, and by taking and holding such
Registrable Securities such Person shall be conclusively deemed to have agreed
to be bound by and to perform all of the terms and provisions of this Agreement
and such Person shall be entitled to receive the benefits hereof. The Initial
Purchasers (in their capacity as Initial Purchasers) shall have no liability or
obligation to the Company or the Guarantors with respect to any failure by a
Holder to comply with, or any breach by any Holder of, any of the obligations of
such Holder under this Agreement.
     (e) Third Party Beneficiaries. Each Holder shall be a third party
beneficiary to the agreements made hereunder between the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, and
shall have the right to enforce such agreements directly to the extent it deems
such enforcement necessary or advisable to protect its rights or the rights of
other Holders hereunder.
     (f) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
     (g) Headings. The headings in this Agreement are for convenience of
reference only, are not a part of this Agreement and shall not limit or
otherwise affect the meaning hereof.

16



--------------------------------------------------------------------------------



 



     (h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
     (i) Miscellaneous. This Agreement contains the entire agreement between the
parties relating to the subject matter hereof and supersedes all oral statements
and prior writings with respect thereto. If any term, provision, covenant or
restriction contained in this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable or against public policy, the
remainder of the terms, provisions, covenants and restrictions contained herein
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. The Company, the Guarantors and the Initial Purchasers shall
endeavor in good faith negotiations to replace the invalid, void or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, void or unenforceable
provisions.

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            NORTEL NETWORKS LIMITED

      By:   /s/ Michael W. McCorkle         Name:   Michael W. McCorkle       
Title:   Treasurer     

                  By:   /s/ Gordon A. Davies         Name:   Gordon A. Davies   
    Title:   Deputy General Counsel and Corporate Secretary     

 

            NORTEL NETWORKS CORPORATION

      By:   /s/ Michael W. McCorkle         Name:   Michael W. McCorkle       
Title:   Treasurer     

                  By:   /s/ Gordon A. Davies         Name:   Gordon A. Davies   
    Title:   Deputy General Counsel and Corporate Secretary     

 

            NORTEL NETWORKS INC.

      By:   /s/ Lynn C. Egan         Name:   Lynn C. Egan        Title:  
Assistant Secretary     

18



--------------------------------------------------------------------------------



 



Confirmed and accepted as of the date first above written:

              [                    ] For itself and on behalf of the several
Initial Purchasers listed in Schedule 1 hereto
 
           
By:
  /s/   Authorized Signatory              
 
      Authorized Signatory    

19



--------------------------------------------------------------------------------



 



Schedule 1

      Initial Purchasers    
[                         ]
   
[                         ]
   
[                         ]
   
[                         ]
   
[                         ]
   
[                         ]
   
[                         ]
   

20